Case 3:18-cv-00406-REP Document 400-2 Filed 06/04/20 Page 1 of 7 PageID# 12934




                           EXHIBIT 2
Case 3:18-cv-00406-REP Document 400-2 Filed 06/04/20 Page 2 of 7 PageID# 12935
Case 3:18-cv-00406-REP Document 400-2 Filed 06/04/20 Page 3 of 7 PageID# 12936
Case 3:18-cv-00406-REP Document 400-2 Filed 06/04/20 Page 4 of 7 PageID# 12937
Case 3:18-cv-00406-REP Document 400-2 Filed 06/04/20 Page 5 of 7 PageID# 12938
Case 3:18-cv-00406-REP Document 400-2 Filed 06/04/20 Page 6 of 7 PageID# 12939
Case 3:18-cv-00406-REP Document 400-2 Filed 06/04/20 Page 7 of 7 PageID# 12940
